JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). Upon consideration of the foregoing and the motion for rule nisi, it is
ORDERED AND ADJUDGED that the district court’s orders filed July 10, 2013, and October 7, 2013, be affirmed. This appeal is untimely as to the April 10, 2013, order dismissing appellant’s complaint. The May 23, 2013, motion for reconsideration did not toll the time to appeal because it was filed more than 28 days after the dismissal order, and the August 9, 2013, notice of appeal was filed more than 60 days after the dismissal order. See Fed. R.App. P. 4(a)(1)(B), 4(a)(4)(A). As for the orders over which this court has jurisdiction, the district court did not abuse its discretion in denying appellant’s motions for reconsideration. Appellant did not “demonstrate an immediate need to perpetuate testimony,” as Federal Rule of Civil Procedure 27 requires. Penn. Mut. Life Ins. Co. v. U.S., 68 F.3d 1371, 1375 (D.C.Cir.1995). It is
FURTHER ORDERED that the motion for rule nisi, which repeats appellant’s arguments on the merits and seeks relief as to non-parties, be denied.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.